DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is directed to an image encoding apparatus, comprising:  “classify a focused pixel of the decoded image into a class based on an amount of change in a pixel value of the focused pixel and a neighboring pixel; set a first flag which indicates whether to classify each processing unit of the plurality of processing units into the class, wherein the neighboring pixel and the focused pixel belong to a processing unit of the plurality of processing units; and execute an adaptive loop filter process based on a filter coefficient, wherein the filter coefficient is based on the classified class”, which are features neither anticipated nor made obvious by the prior art of record. Independent claim 6 recites similar features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 6 of the remarks, filed 03/09/2021, concerning the amendment of the specification have been fully considered and are persuasive.  The amendment has been entered.
Applicant’s arguments, see page 6 of the remarks, filed 03/09/2021, concerning the double patenting have been fully considered and are persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444.  The examiner can normally be reached on Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Anderson II/Primary Examiner, Art Unit 2425